Citation Nr: 0520983	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low-grade 
mucoepidermoid carcinoma of the left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from September 1947 to 
August 1951.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Denver, Colorado, Regional Office (RO) that denied an 
application to reopen a claim for service connection for low-
grade mucoepidermoid carcinoma of the left mandible.  The 
file was subsequently transferred to the Roanoke, Virginia, 
RO, and then to the Pittsburgh, Pennsylvania RO, which now 
has custody of the file.

Appellant testified in a hearing at the Roanoke RO in 
November 1998.  A transcript of that testimony has been 
associated with the file.

The Board issued a decision in April 2000 that reopened the 
claim and remanded it back to RO for further development.  
That development was accomplished, and the file was returned 
to the Board for appellate review.  In January 2003, the 
Board referred the claim to an Independent Medical Expert 
(IME) for a specialist's opinion.  That opinion has been 
rendered and has been associated with the file.

The claim was remanded to RO once more for further 
development in June 2004.  That development was accomplished, 
and the file has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with low-grade 
mucoepidermoid carcinoma of the left mandible, which 
appellant attributes to exposure to radar transmissions in 
military service.

2.  The preponderance of competent medical opinion states 
that exposure to radar transmissions in service did not cause 
appellant's carcinoma.  The carcinoma was not shown in 
service and is not shown until years after service.
CONCLUSION OF LAW

Low-grade mucoepidermoid carcinoma of the left mandible was 
not incurred in or aggravated by military service and may not 
be presumed to have been incurred therein..  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in September 1996.  The 
original rating decision of November 1996, the Statement of 
the Case (SOC) in July 1998, and the Supplemental Statements 
of the Case (SSOC) in April 1999, October 2001, and June 2005 
all listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant a VCAA duty-
to-assist letter in June 2004, after enactment of the VCAA 
and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  RO 
obtained an opinion by an independent medical expert in 
regard to the etiology of the disability, since the medical 
evidence of record was inconclusive.  Finally, appellant was 
afforded a hearing before the RO's Hearing Officer in which 
to present evidence in support of his claim, and on that 
occasion he presented oral testimony and also introduced 
extensive documentary evidence for the record.  The Board 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file; there is no 
indication therein of the onset of cancer or exposure to 
radiation.  Appellant's separation physical examination in 
August 1951 recorded no abnormalities.  No cancer was shown 
in the first year following service separation.

Appellant received VA inpatient treatment in March 1992 for 
carcinoma of the left mandible.  He underwent VA surgery for 
this condition (segmented resection of left mandible, with 
reconstruction using plate and screws).  Discharge diagnosis 
was low-grade mucoepidermoid carcinoma of the left mandible.  
Appellant received VA postoperative treatment through May 
1993.

In March 1993, appellant submitted a claim for service 
connection for residuals of exposure to nuclear radiation 
exposure aboard the USS Coral Sea during the period 1950 to 
1951.   The Denver, Colorado, RO issued a rating decision in 
July 1993 denying service connection.

Appellant submitted a request to reopen the claim in 
September 1996.  The Denver RO issued a rating decision in 
November 1996 that denied the application, based on a finding 
that new and material evidence had not been received. 

The file contains a memo from a VA pathologist in February 
1997 asserting that VA should not have applied a 30-year 
presumption for cancer due to ionizing radiation, since the 
cancer was not a bone cancer but rather cancer of the 
salivary gland.  RO accordingly reopened the claim by a 
deferred rating decision in February 1997 and pursued 
evidence that appellant had participated in military 
activities that involved exposure to radiation.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in March 1997 that asserted he was exposed to 
radiation while serving on the aircraft carrier USS Coral 
Sea.  Appellant stated that his flight duty station was 
between the island and the radar dome, resulting in exposure 
to radar for up to 16 hours per day.

The file contains a letter by Dr. M.M.Z., a private 
physician, dated March 1998.  Dr. M.M.Z. asserted that 
appellant, during his duties on the aircraft carrier flight 
deck, was exposed to ionizing radiation from nuclear weapons 
and non-ionizing radiation from high power radars and other 
electronic devices; appellant experienced no radiant energy 
exposure before or after his shipboard service.  Dr. M.M.Z. 
expressed the firm opinion that appellant's two cancers (bone 
and soft tissue) were in fact one single cancer, originating 
in the epithelial cells in the submandibular gland and caused 
primarily by radiant energy from the ship's radar.  This 
opinion was based on Dr. M.M.Z.'s reported fifty years of 
research in the field of the harmful effects of radiant 
energy.

In June 1998, RO issued a rating decision that denied 
reopening of the claim, based on a finding that new and 
material evidence had not been received.

Appellant testified in a hearing before RO's Hearing Officer 
in Roanoke, Virginia, in November 1998.  Appellant testified 
that he served aboard the USS Coral Sea for more than a year 
and a half (Transcript, pg. 3-4).  Appellant's duty station 
was between the ship's superstructure and the ship's radar, 
which is an area approximately 40 feet wide (Transcript, pg. 
4).  Appellant was in this area whenever flight operations 
were underway, which could sometimes involve a period of 19 
hours (Transcript, pg. 4).  The radar dome stood 10-12 feet 
above the flight deck (Transcript, pg. 9).  Appellant's duty 
was to extract the crew if an aircraft crashed on the flight 
deck, so he had to be in the open air (Transcript, pg. 9).      

Appellant testified that he provided Dr. M.M.Z. with his 
service medical, dental, and personnel records, and also with 
his VA records, so Dr. M.M.Z. had all the information 
necessary for an informed medical opinion (Transcript, pg. 
5).  Appellant did not live near any high voltage lines, or 
have any civilian jobs that would have exposed him to 
microwave radiation (Transcript, pg. 6).           

Appellant testified that the onset of his symptoms occurred 
in 1987.  A non-malignant growth was detected on the thyroid 
in December 1991 and was surgically removed, but subsequently 
a malignancy was found in the salivary gland; the malignant 
growth was surgically removed in 1992 (Transcript, pg. 10-
11).  

During the hearing, appellant introduced a number of 
documents into evidence, including the following.  (1) 
Curriculum vitae of Dr. M.M.Z.  (2) Article entitled 
"Immunologic and Cancer-Related Aspects of Exposure to Low-
Level Microwave and Radiofrequency Fields" by Stanislaw 
Szmigielski, Marian Bielec Slawomir Lipski, and Grazyna 
Sokolska (64 pages, undated).  (3) National Institute for 
Occupational Safety and Health Feasibility Assessment - 
Traffic Radar Exposure (38 pages, June 1995).  (4) Article 
entitled "Cancer Morbidity in Subjects Occupationally 
Exposed to High Frequency (Radiofrequency and Microwave) 
Electromagnetic Radiation" by Stanislaw Szmigielski (The 
Science of the Total Environment 180 (1996), pg. 9-17).  (5) 
Article entitled "Electromagnetic Fields and Neoplasms" by 
Stanislaw Szmigielski and Jerzy Gil (17 pages, undated).  (6) 
Article entitled "Epidemiological Approach to the Study of 
Microwave Effects" by Charlotte Silverman, MD, PhD (Bulletin 
of the New York Academy of Medicine, Vol. 55, No. 11, 
December 1979, pg. 1166-1181).  (7)  Article entitled 
"Epidemiologic Evidence of Radiofrequency Radiation 
(Microwave) Effects on Health in Military, Broadcasting, and 
Occupational Studies" by John R. Goldsmith, MD, MPH 
(International Journal of Occupational and Environmental 
Health, Vol. 1/No. 1, January/March 1995, pg. 47-57).  (8) 
Article entitled "Radiofrequency (RF) Sickness in the 
Lilienfeld Study: An Effect of Modulated Microwaves" by Ana 
G. Johnson Liakouris (Archives of Environmental Health, 
May/June 1998, Vol. 53, No. 3, pg. 236-238).  (9) Article 
entitled "The Cheshire Cat Phenomenon: Effects of 
Nonionizing Electromagnetic Radiation" by Ginger Pinsholster 
(Environmental Health Perspectives, Vol. 101, No. 4, 
September 1993, pg. 292-295).            
    
The file contains a notarized "buddy statement" from J.F.D. 
received November 1999.  The statement asserts that J.F.D. 
served aboard the USS Coral Sea with appellant, and that 
appellant was a member of the Air Crash Rescue Crew, with 
duty station aft of the "island" superstructure and forward 
of the flight deck crane.  The aft-scanning radar dome was 
between these two flight deck structures.  The position was 
manned during flight operations day and night.

The file also contains a notarized "buddy statement" from 
C.S.F. received December 1999.  The statement asserts that 
C.S.F. served aboard the USS Coral Sea with appellant and 
that appellant was a member of the Flight Deck Crash Crew.

The file also contains a notarized "buddy statement" from 
G.W.H. dated December 1999.  The statement asserts that 
G.W.H. served with appellant aboard the USS Coral Sea and 
that appellant was a member of the helicopter air-sea rescue 
unit during flight quarters.  The letter also attests to 
appellant's character.  

The Board issued a decision in April 2000 denying service 
connection for low grade mucoepidermoid carcinoma of the left 
mandible as consequent to ionizing radiation, based on a 
determination that the claim was not well grounded.  The same 
document held that the claim for service connection as 
consequent to non-ionizing radiation was well-grounded, and 
remanded that issue for further development.

The file contains medical opinions from the Navy Bureau of 
Medicine and Surgery dated June 2000 and March 2001.  The 
letters state that radio frequency measurements did not begin 
to be recorded until the 1960s and are accordingly not on 
file for the period during which appellant served on the USS 
Coral Sea.   However, current studies show that sailors on 
aircraft carriers are not exposed to high levels of radio 
frequency energy from she ship's radars, and those radars are 
considerably more powerful than the World War II vintage 
units installed in the USS Coral Sea.  The Navy's research 
shows that during the period of appellant's service the Coral 
Sea  there were three radar units in appellant's proximity.  
Two of those were anti-aircraft radars and would not have 
been radiating during flight operations.  The third was a 
rotating air search radar, and rotating radars do not 
generate a high enough level to be a personnel hazard.  
Further, cutout and limit switches would have interrupted 
transmissions whenever the radar beam intercepted a part of 
the ship's superstructure or was angled downward toward the 
flight deck; while this was intended to prevent reflection 
back to radar receivers, it would also have served to 
minimize exposure to the crew.  Therefore, in the opinion of 
the Navy, it is highly unlikely that appellant was exposed to 
excessive levels of radio frequency energy while serving at 
sea.  No medical basis exists for attributing current health 
problems to exposure to radars many years earlier.

Since the file contained conflicting medical opinion in 
regard to the issue of whether appellant's cancer could be 
consequent to exposure to radar transmissions, VA referred 
the question to an independent medical expert (IME).  The IME 
responded by sending VA a letter opinion in March 2004.  Per 
the IME's extensive review of the literature, low-dose 
ionizing radiation has been implicated in the development of 
both benign and malignant salivary gland tumors.  While some 
laboratory data has suggested that prolonged exposure to non-
ionizing radiation can lead to the development of certain 
malignancies, the IME is unaware of any connection between 
low-grade mucoepidermoid carcinomas and radiant energy 
exposure.  Review of the literature identifies an increased 
risk associated with radiofrequencies and microwaves, but, 
even in those scattered reports, there is no documentation of 
an increased risk in developing salivary malignancies.   In 
the IME's opinion, the exposure appellant received as a 
result of his military service did not have an impact on the 
subsequent development of his cancer.  

In August 2004, appellant submitted a document to VA 
published by the National Institute of Environmental Health 
Sciences (NIEHS) of the National Institutes of Health.  The 
document is entitled NIEHS Report on Health Effects from 
Exposure to Power-Line Frequency Electric and Magnetic Fields 
(NIH Publication No. 99-4493).  The study addresses health 
risks associated with exposure to extremely low frequency 
electric and magnetic fields (ELF-EMF).  The study does not 
address radar transmissions and does not cite cancer of the 
salivary gland.  The study concludes that scientific evidence 
suggesting ELF-EMF exposures pose any health risk is weak.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Aside from the radiation discussion below, service connection 
for carcinoma may be presumed where shown within 1 year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

There is medical evidence, in the form VA medical records, 
that appellant has had surgery for a low grade mucoepidermoid 
carcinoma, so the first part of the Hickson analysis is 
satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of in-service occurrence or aggravation of a disease 
or injury.  In this case, there is no such evidence, and the 
second part of the Hickson analysis is not satisfied.  Lay 
evidence does show that appellant's duty station aboard the 
USS Coral Sea was in proximity to several radars. 

The third part of the Hickson analysis is medical evidence of 
a nexus between military service and the claimed disability.  
In this case, there is conflicting medical opinion in regard 
to the question of whether exposure to radars in service 
caused appellant's current cancer.  Dr. M.M.Z. authored an 
opinion that appellant's cancer "was primarily caused by the 
radiant energy of the ship's radar."  On the other hand, a 
U.S. Navy physician stated in June 2000 that the Navy does 
not maintain records of exposure to radiation from radar and 
communications antennas "since there is no harm attributable 
to cumulative exposures."  Another U.S. Navy physician 
stated in March 2002 that "it is highly unlikely that 
[appellant] would have been exposed to excessive levels of 
radio frequency energy."  Finally, the IME stated in March 
2004 that "the exposure this patient received as a result of 
his military service did not have an impact on the subsequent 
development of his cancer."       

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

In this case, there is no evidence that any of the four 
physicians actually examined appellant.  Dr. M.M.Z. and the 
IME each had the opportunity to review appellant's medical 
file, while the two Navy physicians did not.  The record 
shows that Dr. M.M.Z. was an engineering officer in the U.S. 
Navy for a time, and thus had a presumptive knowledge of Navy 
systems, as did the two Navy physicians, while the IME had no 
such presumptive knowledge.  Dr. M.M.Z. is an ophthalmologist 
by specialty, whereas the IME is a clinical director of 
oncology.  However, Dr. M.M.Z. has a professional reputation 
in the research of radiation-related pathologies, while there 
is no similar indication for the IME.  

The file contains one competent medical opinion for nexus and 
three competent medical opinions against nexus.  In addition 
to this quantitative imbalance, the Board notes that the Navy 
physicians researched the exact types of radars that were in 
service aboard the USS Coral Sea, but there is no indication 
that such information was available to Dr. M.M.Z. at the time 
that he published his opinion.  Finally, the Board notes that 
the IME, as a specialist in oncology in a major medical 
center, has more credibility than Dr. M.M.Z. in pronouncing 
an opinion in regard to the etiology of a specific cancer.  
Even though Dr. M.M.Z. specialized in researching the medical 
effects of radiation, that research appears to have 
concentrated overwhelmingly on the effect of microwave and 
laser radiation on the eye, which is not especially probative 
regarding the effects of radar transmissions on the salivary 
gland.  The Board accordingly finds that the greater weight 
of competent medical evidence is against nexus, and the third 
Hickson element is not satisfied.  

Since the three Hickson requirements are not satisfied, 
service connection must be denied.      

Cancer of the salivary gland may be presumptively related to 
exposure to ionizing radiation under 38 C.F.R. 
§§ 3.309(d)(2)(xiv) and 3.311(b)(2)(xiv).  However, there is 
not indication in the file, and appellant has not alleged, 
that he was exposed to ionizing radiation while in service; 
his claimed exposure to radar emissions constitutes non-
ionizing radiation and the provisions of 38 C.F.R. §§ 3.309 
and 3.311 do not apply.   Moreover, the cancer was not shown 
within 1 year of separation, so no basis for presumptive 
service connection is shown.

The Board notes at this point that appellant has submitted a 
number of articles discussing the potential health risks of 
exposure to various types of radiation.  However, review of 
these articles does not disclose that any of them showed a 
causal connection between radar transmissions and salivary 
cancer.  For that reason, they are irrelevant toward 
resolution of the issue at hand.
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for low-grade mucoepidermoid carcinoma of 
the left mandible is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


